Per Curiam. This is an original action for disbarment of an attorney licensed to practice in the state of Arkansas. On March 19, 2003, the Supreme Court Committee on Professional Conduct filed a petition for disbarment of attorney James S. Scott Jr. The ground stated therein was that Mr. Scott was convicted on August 8, 2002, of the crime of sexual abuse in the first degree, a Class C felony, in violation of Ark. Code Ann. § 5-14-108 (Repl. 1997).  Pursuant to Amendment 28 to the Arkansas Constitution and Section 13A of the Procedures of the Arkansas Supreme Court Regulating Professional Conduct of Attorneys at Law, we hereby assign the Honorable John W. Cole Jr. to act as Special Judge to preside over the disbarment proceedings of Mr. Scott. It is so ordered.